Dodge, J.
With one exception, the whole of appellants’ assignments of error and brief are devoted to asserting and arguing the fatal effect upon plaintiff’s recovery of various' alleged acts and circumstances, such as fraud in making and proving his claim, destruction of certain remnants of burned goods, concealment from both appraisers and adjusters of certain other goods claimed to have been entirely destroyed in value, disposal of goods by sale before the appraisal, partisan and unfair character of the appraiser selected by plaintiff, and arbitrary and partial action of the appraisers in performing their service. Some of these legal contentions are undoubtedly sound in the abstract, others perhaps more doubtful. But there exists no necessity to discuss or decide upon them in this case, for the reason that none of the facts upon which they are predicated are proved without conflict, and all of them are negatived either by express finding of the jury in the special verdict, or, so far as they are material and in issue, by a finding in favor of the plaintiff impliedly made by the court pursuant to sec. 2858m, Stats, (ch. 346, Laws of 1901). For such findings, whether by the jury or court, we find at least so much support in the evidence that we cannot reverse them on appeal under the well-established rules as to the conclusiveness of decisions on fact by the trial court.
The one detailed assignment of error is upon excluding evidence that plaintiff suffered a fire of small amount about a *83year previous to the one involved in this action. We can find no issue in the pleadings to which such evidence could have been relevant. There is no charge of fraud in causation of the fire, and the evidence against the same is so clear and definite that the admission of this remote fact, we are clear, could not have had any effect upon the jury. We think the court rightly ruled that it was immaterial and irrelevant, and we find no error in the record.
By the Oourt. — Judgment affirmed.